Citation Nr: 0525379	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a hip disability.  

4.  Entitlement to service connection for hepatitis 

5.  Entitlement to a compensable rating for bilateral pes 
planus.  

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from April 1974 to April 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating action by the 
RO that, among other things, denied service connection for 
depression, a low back disability, hepatitis, and a hip 
disability.  The RO also denied an increased rating for 
bilateral pes planus and entitlement to a total rating for 
compensation purposes based on individual unemployability.  

The issues of entitlement to an increased rating for 
bilateral pes planus, and a total rating for compensation 
purposes based on individual unemployability addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A hip disability was not demonstrated during service and 
is not currently shown.  

2.  A back disorder was not shown during service or for many 
years subsequent to service and is unrelated to service or to 
a service connected disability.  

3.  Hepatitis C was not demonstrated during service or for 
many years subsequent to discharge and is unrelated to 
service or to a service connected disability.

4.  There is no competent evidence of a link between a 
current depressive disorder and service or between a current 
depressive disorder and a service connected disease or 
disability.  


CONCLUSIONS OF LAW

1.  The veteran does not have a hip disability that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The veteran does not have a hip disability proximately 
due to or the result of a service connected disability.  
38 C.F.R. § 3.310(a) (2004).  

3.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

4.  The veteran's low back disorder is not proximately due to 
or the result of a service connected disability.  38 C.F.R. 
§ 3.310(a) (2004).  

5.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

6.  Hepatitis C is not proximately due to or the result of a 
service connected disability.  38 C.F.R. § 3.310 (a) (2004).  

7.  The veteran does not have a chronic psychiatric disorder 
causing depression that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

8.  The veteran does not have a psychiatric disability 
causing depression that is proximately due to or the result 
of a service connected disability.  38 C.F.R. § 3.310(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In regard to the veteran's claim for a total rating, as will 
be explained below, the appeal lacks legal merit; as the law 
and not the facts are dispositive, the duties to notify and 
assist imposed by the VCAA are therefore not applicable. See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 
VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not 
required where evidence could not establish entitlement to 
the benefit claimed).

In a letter dated in April 2002, the RO informed the veteran 
of the evidence needed to substantiate his current claims, 
except for hepatitis C and a total rating.  The RO provided a 
VCAA notice letter regarding the hepatitis C claim in June 
2002.  These letters as well as the statement of the case 
informed him of the evidence needed to substantiate the 
claims.

With regard to the total rating claim, the statement of the 
case served to provide notice of the evidence needed to 
substantiate the claim.  The veteran demonstrated his 
knowledge of this information by submitting a substantive 
appeal in which he used language from the regulation 
governing total ratings, and contending that he was incapable 
of gainful employment.  

The April and June 2002 letters told him what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  They also told him that he could submit 
relevant evidence.  The statement of the case contained the 
provisions of 38 C.F.R. § 3.159(b)(1), and thus the veteran 
was put on notice to submit relevant evidence in his 
possession.

Although the April and June 2002 letters did not specifically 
deal with entitlement to a total rating, they told him in a 
general way what evidence he was responsible for obtaining 
and what evidence VA would undertake to obtain.  The failure 
to provide specific notice of what evidence the veteran and 
VA are responsible for, or to specifically tell a claimant to 
submit relevant evidence or information; is not prejudicial 
to a claimant, and there has been no allegation of prejudice 
in this case.  Mayfield v. Principi, 19 Vet. App., at 122-3. 

In this case, some of the VCAA notice was sent to the veteran 
after the action currently being appealed.  Delayed notice is 
also generally not prejudicial to a claimant.  Mayfield v. 
Principi, at 123.  The veteran neither submitted nor reported 
any evidence following the VCAA notice; therefore, the 
delayed notice did not result in prejudice in this case.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In regard to the veteran's claims for service connection, 
there is no competent evidence of a link between the claimed 
disabilities and service or to a service connected 
disability.  In this regard, a claimant's report of a 
continuity of symptomatology can provide competent evidence 
triggering VA's duty to provide an examination.  Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran, however, has 
not reported such continuity.

In regard to the veteran's claims for service connection for 
a hip disorder and a psychiatric disability there is no 
evidence that the veteran has ever had clinical diagnoses of 
either a hip disorder or a chronic psychiatric disability.  

The veteran has been afforded a recent VA examination of his 
service connected pes planus and right fifth finger 
disabilities and this evaluation provided sufficient clinical 
evidence to evaluate the veteran's claims for an increased 
rating for pes planus and for a total rating.  

In view of the above, the Board is satisfied that the 
provisions of the VCAA have been satisfied in this case and 
that further development is not necessary prior to the 
Board's consideration of the issue before it on appeal.  

I.	Factual Basis.  

On the veteran's April 1974 examination prior to service 
entrance no pertinent findings were reported on clinical 
evaluation.  Review of the service medical records disclose 
no complaints, findings, or diagnoses indicative of any hip, 
disability, back disorder, or depression.  The service 
medical records do show considerable in-service treatment for 
foot pain and bilateral pes planus.  On the veteran's March 
1978 examination prior to service discharge no pertinent 
abnormalities were reported on clinical evaluation.  Mild 
depression was noted in the Physician's Summary section of 
the examination.  

On a VA general medical examination in May 1979, there were 
no complaints, findings or diagnoses indicative of a hip, 
back, or psychiatric disorder.  The veteran did complain of 
an inability to stand for along period and he said that 
walking bothered him Evaluation revealed loss of the long 
arches in both feet.  X-rays of the feet showed early 
degenerative changes and mild pes planus.  

In a rating action of July 1979 the RO granted service 
connection for bilateral pes planus, which was assigned a 
noncompensable (0 percent) rating, effective April 13, 1978.  
Service connection was also granted for residuals of a 
fracture of the right fifth metacarpal, which was also 
assigned a noncompensable rating from April 13, 1978.  

During VA outpatient treatment in November 1995 it was noted 
that the veteran appeared to have a major problem with 
depression, which was said to have lowered his self-esteem 
and his ability to obtain unemployment.  During treatment in 
March 1996 it was noted that the veteran had a problem with 
depression that had been going on for more than 3 years.  The 
assessments included depression.  

VA clinical records reveal occasional treatment in 2002 for 
complaints of pain in the back and bilateral foot pain.  In 
April 2002 the veteran reported that he had 14 years of 
formal education and occupational experience as a mechanic.  
He said that his usual employment pattern was part time and 
that he had worked 25 days over the previous month and made 
$1000.  

He also reported that he had not been hospitalized or treated 
for any emotional or psychological problems and had not been 
prescribed any medication for this problem, although he did 
report depression, anxiety, and tension over the previous 30 
days.  That month laboratory studies showed a positive HCV 
that indicated probable hepatitis C infection.  

On VA examination in August 2002 the veteran complained of 
bilateral foot pain on prolonged walking and standing that 
started in the arches of the foot and radiated upward.  No 
pertinent abnormalities were reported.



II.	Service Connection For Depression, 
Hepatitis, Back and Hip Disabilities.  

Service connection will be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131. Service connection may be granted for 
disability diagnosed after service when the evidence 
indicates that such had its onset during service. 38 C.F.R. § 
3.303(d).  

For the showing of a chronic disease during service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. Continuity of symptomatology is required where the 
condition noted in service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).

A grant of direct service connection requires medical 
evidence of a current disability, medical, or in some cases 
lay, evidence of in-service incurrence of a disease or 
injury, and medical evidence of a nexus between the claimed 
in-service disease or injury and the current disease or 
injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection will be granted for a disability 
that is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R.§ 3.310(a).  

Secondary service connection will also be granted for 
disability arising from the aggravation of a non-service 
connected disease or disability by a service connected 
disease or disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran's service medical records contain no reference to 
any complaints regarding his hips and no hip disability was 
identified on the veteran's examination prior to service 
discharge.  Moreover, the clinical evidence of record 
contains no findings regarding a current hip disability.  
Although the veteran is competent to report current symptoms, 
he is a lay person, and would not be competent to express a 
medical opinion as to the cause of the current symptoms.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
contains no competent medical evidence linking a current hip 
disability to service.

The veteran's contentions can be read as asserting that a 
current hip disability is secondary to the service connected 
pes planus.  Again, as a lay person, he is not competent to 
express an opinion as to medical causation.  There is no 
competent evidence linking the claimed hip disability to pes 
planus or the other service connected disability.

The veteran's service medical records, to include his 
discharge examination, also contain no complaints or findings 
of any back disability.  The first evidence of no such 
disability dates from 2002, almost 25 years after the 
veteran's discharge from service.  Even at that point a back 
disability was not confirmed.  Moreover the record contains 
no competent medical evidence relating the current back 
complaints to service and there is also no competent evidence 
demonstrating a relationship between the veteran's back 
disability and his service connected pes planus or right 
fifth finger disorder.  .  Therefore, service connection for 
a back disability either on a direct or secondary basis is 
also not warranted.  

Similarly, the veteran's service medical records, to include 
his discharge examination, also contain no complaints or 
findings of any liver disorder, to include hepatitis.  The 
first objective evidence of any such disability also dates 
from early 2002, about 25 years after the veteran's discharge 
from service.  The record contains no competent medical 
evidence relating the current hepatitis C to service.  
Moreover, there is no competent evidence that demonstrates a 
relationship between the veteran's hepatitis C to the 
veteran's service connected pes planus or to his service 
connected right fifth finger disability.  Therefore, service 
connection for a back disability on either a direct or 
secondary basis is also not warranted.  

While mild depression was reported on the veteran's 
examination prior to service discharge in 1978, and a 
significant problem with depression that was noted in 
November 1995, there is no evidence linking the report in 
service to a current disability.  The veteran has not 
reported a continuity of symptomatology after service, nor 
does the evidence otherwise show such continuity.  

The veteran's contention is that he has depression as the 
result of pes planus, but as a lay person he is not competent 
to render an opinion as to medical causation.  The record 
does not reveal any competent evidence showing a relationship 
between the veteran's depressive symptoms and either his 
service connected right fifth finger disability or his 
service connected pes planus symptomatology.  Since the 
evidence does not show that the veteran currently has a 
chronic psychiatric disability causing depression due to 
service or that a disability is related to a service 
connected disorder, service connection for a psychiatric 
disorder causing depression on either a direct or secondary 
basis is denied.


ORDER

Entitlement to service connection for a hip disability is 
denied.

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for hepatitis is denied.  

Entitlement to service connection for a psychiatric disorder 
causing depression is denied.


REMAND


The veteran's most recent examination for pes planus took 
place in August 2002.  The examination report did not contain 
many of the specific findings needed to evaluate the 
disability.  For instance it was reported that the veteran 
demonstrated eversion in a standing position, but the 
severity of the eversion was not reported.  The rating 
schedule envisions evaluating pes planus on the basis of the 
severity of such deformity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2004).  The rating schedule also requires findings 
as to whether there is pain on manipulation.  The August 
2002, examination report does not contain such a finding.  

VA regulations provide that where "if the [examination] 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2004). Where the 
Board makes a decision based on an examination report which 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993)

A decision on the claim for entitlement to a total rating for 
compensation purposes based on individual unemployability is 
dependent on the severity of the service connected pes 
planus.  Consideration of this issue must be deferred pending 
the results of a current examination.  

Further, the record contains conflicting evidence as to the 
veteran's current employment.  In April 2002, it was reported 
that he had worked 25 of the past 30 days and earned $1,000.  
In his substantive appeal received in March 2004, he asserted 
that he was not capable of gainful employment.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that in the case 
of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The 
current record does not contain such an opinion.

Accordingly, this case is remanded for the following:

1.  Afford the veteran a podiatry or 
orthopedic examination to evaluate the 
severity of his pes planus.  The examiner 
should review the claims folder, and not 
such review in the examination report or 
in an addendum.  

The examiner should report whether there 
is a weight bearing line over or medial 
to the great toe, inward bowing of the 
tendo Achilles (and its severity), 
whether there is pain on manipulation or 
use; the presence and severity of any 
other associated deformity (pronation, 
abduction, etc.); whether there is 
evidence of swelling on use, and whether 
there are characteristic callosities.

The examiner should also provide an 
opinion with a rationale as to whether 
the pes planus together with residuals of 
a fracture of the fifth digit of the 
right hand would preclude the veteran 
from maintaining gainful employment 
consistent with his 14 years of education 
and employment experience as a mechanic 
and clerk.

This information is needed to evaluate 
the veteran's disability in accordance 
with the rating schedule and other 
applicable regulations.

2.  After ensuring that the examination 
report contains all requested findings 
and opinions, re-adjudicate the claims 
remaining on appeal.  Consider whether 
referral is warranted for consideration 
of an extraschedular total rating in 
accordance with 38 C.F.R. § 4.16(b) 
(2004).  If any benefit remains denied, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


